DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Notes
In response to examiner’s requirement for restriction/election dated 02/09/2021, the Applicant elected species C (claims 6, 7, 13 and 14, and clam 1 was previously a generic claim, see Applicant’s response dated 03/30/2021).  However, Applicant’s response filed on 07/09/2021, the applicant amended claim 1 that seems to be directed to species A (see fig. 1, 2, 5 and 6) or species B (see fig. 8-10).  Therefore, current claims 1, 6, 7, 13 and 14 are withdrawn, and claims 2-5 and 9-12 were previously withdrawn in view of Applicant’s election of species C.  Currently all the claims in present application are withdrawn, therefore, the amendment filed on 07/09/2021 is non-responsive amendment. 

Election/Restrictions
Newly amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: It seems that newly amended claim 1 that was filed on 07/09/2021 is directed to Species A or Species B.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793